         Case 5:19-cv-00464-RH-MJF Document 24 Filed 03/31/20 Page 1 of 2


                                                                                   Page 1 of 2

             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


MARITZA PEREZ OVANDO, et al.,

                 Plaintiffs,

v.                                              CASE NO. 5:19cv464-RH-MJF

RAFAEL BARAJAS,

                 Defendant.

___________________________________________/


                        ORDER APPROVING THE SETTLEMENT


        The plaintiffs’ claims in this action arise in part under the Fair Labor

Standards Act. The defendant contests the claims. The parties have entered into a

settlement agreement and have moved for court approval, as required in an FLSA

case. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir.

1982). I have reviewed the motion and settlement agreement. I find that the

settlement agreement was negotiated at arm’s length with the assistance of

competent attorneys on both sides. I find that the settlement agreement is a fair and

reasonable compromise of a bona fide dispute. I find that the costs and attorney’s

fees are reasonable and indeed well below the amount that ordinarily would be

paid to attorneys in this district for comparable work. Accordingly,
Case No. 5:19cv464-RH-MJF
         Case 5:19-cv-00464-RH-MJF Document 24 Filed 03/31/20 Page 2 of 2


                                                                                   Page 2 of 2

         IT IS ORDERED:

         1. The joint motion to approve the settlement agreement, ECF No. 23, is

granted.

         2. The parties must comply with their settlement agreement.

         3. All claims other than for enforcement of the settlement agreement are

voluntarily dismissed with prejudice under Federal Rule of Civil Procedure 41.

         4. Jurisdiction is retained to enforce the order to comply with the settlement

agreement.

         5. The clerk must enter judgment stating, “The parties are ordered to comply

with their settlement agreement. The court retains jurisdiction to enforce the order

to comply with the settlement agreement. All claims in this case are voluntarily

dismissed with prejudice under Federal Rule of Civil Procedure 41.”

         6. The clerk must close the file.

         7. A party who objects to the terms of this order or the judgment to be

entered based on this order must file a timely motion to alter or amend under

Federal Rule of Civil Procedure 59(e).

         SO ORDERED on March 31, 2020.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No: 5:19cv464-RH-MJF
